Case 1:17-cv-00823-MN Document 384 Filed 06/25/20 Page 1 of 1 PageID #: 5406
                                                                                    1313 North Market Street
                                                                                                P.O. Box 951
                                                                                  Wilmington, DE 19801- 0951
                                                                                                302 984 6000
                                                                                    www.potteranderson.com

                                                                                          Bindu A. Palapura
                                                                                                     Partner
                                                                                            Attorney at Law
                                                                            bpalapura@potteranderson.com
                                                                                  302 984-6092 Direct Phone
                                                                                       302 658-1192 Firm Fax




                                         June 25, 2020

VIA ELECTRONIC FILING

The Honorable Maryellen Noreika
United States District Court
  for the District of Delaware
844 N. King Street
Wilmington, DE 19801

       Re:    Biogen International GmbH, et al. v. Amneal Pharmaceuticals LLC
              C.A. No. 17-823-MN (Cons.)

Dear Judge Noreika:

        We write on behalf of Defendants Alkem Laboratories Ltd. and S&B Pharma, Inc.
(collectively, “Alkem”) in connection with the above-referenced action. Biogen’s case against
Alkem is currently stayed. D.I. 213. As other stayed defendants have noted in recent
correspondence (Cipla, Lupin and Amneal, see D.I. 378, 380 and 382), Alkem also believes that
there are collateral estoppel issues in view of the recent West Virginia decision. Based on Your
Honor’s Oral Orders as to these defendants (D.I. 379, 381 and 383), Alkem also seeks
confirmation that it may participate in the 5-page supplemental briefing to be submitted by
defendants on July 1, 2020 (D.I. 377).

       Should Your Honor have any questions regarding the foregoing, counsel for Alkem is
available at the Court’s convenience. We appreciate Your Honor’s assistance with this request.

                                                    Respectfully,

                                                    /s/ Bindu A. Palapura

                                                    Bindu A. Palapura


BAP:nmt/6776504/44330

cc:    Counsel of Record (via electronic mail)
